United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3640
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Miklos Dates

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                              Submitted: May 8, 2017
                              Filed: August 17, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Miklos Dates pleaded guilty to one count of being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
imposed an above-Guidelines sentence of 48 months and Dates appeals, arguing the
district court imposed a substantively unreasonable sentence.

       In September 2014, just as Dates pulled into a parking lot, a law enforcement
officer approached and ordered him out of the car. The officer conducted an
inventory search of the car, and found a .45 caliber semi-automatic handgun in the
glove box. The gun had a loaded magazine and a round in the chamber, and had been
reported stolen about three weeks earlier. Approximately four months later, in
January 2015, Dates was pulled over in a traffic stop and arrested on outstanding
warrants. The arresting officer saw a revolver on the passenger floor of the car.
Dates admitted he knew the gun was there and said he had it for protection. Dates
was charged with unlawfully possessing both firearms, but pleaded guilty to only one
count: the incident in January 2015.

       The district court calculated an advisory Sentencing Guidelines range of 30–37
months. Dates requested a below-Guidelines sentence of 24 months, and the
government sought an above-Guidelines sentence of 60 months. The court imposed
a 48-month sentence. On appeal, Dates argues the sentence was substantively
unreasonable because it was greater than necessary to meet the statutory goals of
sentencing. “We review the substantive reasonableness of a defendant’s sentence for
abuse of discretion.” United States v. Timberlake, 679 F.3d 1008, 1012 (8th Cir.
2012) (quotation omitted). “A sentencing court abuses its discretion if it fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.”
Id. (quotation omitted).

       Dates asserts the district court gave too much attention to the aggravating
factors and failed to give sufficient weight to factors that would mitigate against a
sentence above the advisory Guidelines range. The court expressed concern that

                                         -2-
Dates possessed two firearms on two separate occasions, that he “continued to
possess firearms after being arrested,” and that one of the firearms in his possession
had been stolen. The court also noted that prior terms of incarceration had not
deterred Dates from engaging in additional criminal conduct and that he had
committed the offense of conviction while he was on probation.

       The district court also considered Dates’ age, his troubled and violent
childhood, and the support he enjoys from his “very strong and loving family.” The
district court recognized that Dates had “seen way more than [his] share of tragedy
than [he] should have at [his] young age,” and that his direct exposure to gun violence
likely had a significant impact on his life choices. A review of the record shows the
district court thoughtfully considered all of these factors, both aggravating and
mitigating, and carefully weighed them before imposing the sentence. A sentencing
court has broad discretion in this regard, see United States v. David, 682 F.3d 1074,
1077 (8th Cir. 2012) (review of district court’s weighing of sentencing factors when
imposing upward variance is for abuse of discretion); United States v. Farmer, 647
F.3d 1175, 1180 (8th Cir. 2011) (“A district court’s choice to assign relatively greater
weight to the nature and circumstances of the offense than to the mitigating personal
characteristics of the defendant is well within its wide latitude in weighing relevant
factors.”), and the district court did not abuse its discretion here.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-